PER CURIAM.
We have for review Dowling v. State, 588 So.2d 1093 (Fla. 3d DCA1991), a per curiam decision without opinion citing to State v. Pardo, 582 So.2d 1225 (Fla. 3d DCA1991), quashed in part and approved in part, 596 So.2d 665 (Fla.1992), which was pending review in this Court. We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution. See State v. Lofton, 534 So.2d 1148 (Fla.1988); Jollie v. State, 405 So.2d 418 (Fla.1981).
We recently quashed in part and approved in part the district court decision in Pardo which was relied on below. 596 So.2d at 668. Accordingly, the decision under review is quashed and the cause is remanded for reconsideration in light of our decision in Pardo.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.